DETAILED ACTION
In view of the Appeal Brief filed on 07/09/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/USMAAN SAEED/           Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                             

Status of Claims
Claims 1, 11, and 21 are independent claims.
Claims 1-30 are pending in this application and have been examined on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
The instant application is a continue-in-part (CIP) of application number 15/591661 (filed on 05/10/2017), which is a CIP of application number 15/161586 (filed on 05/23/2016).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-30 are directed to methods for determining a data domain of a data object, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (i.e., judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: “computing one or more syntactic match probabilities corresponding to one or more data domains, each syntactic match probability being based at least in part on a syntactic distance between the data object and a syntactic definition of a corresponding data domain” as drafted, is a process that, under its broadest 
Further limitations of “determining a plurality of characteristic probability values …;” “determining a probability of the data object …;” and “determining a data domain …” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s). For example, the “determining a plurality of characteristic probability values…;” “determining a probability of the data object…;” and “determining a data domain in the one or more data domains …” steps in the context of this claim encompass to user for determining a data domain of a data object using “the one or more computing devices”. As such if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one or more computing devices” in claim 1 “one or more memories in claim 11, and “at least one non-transitory computer-readable medium” in the claim 22 to perform the computing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
For the at least above reasons, independent claims 1, 11, and 22 are not patented eligibility.
Claims 2-10, 12-21, and 23-30 depend on independent claim 1, 11, and 22 include all the limitations of claim 1, 11, and 22.  Therefore, claims 2-10, 12-21, and 23-30 recite the same abstract idea of computing and determining steps being performed in the mind of human and mathematical relationship, and the analysis must therefore proceed to Step 2A Prong Two.
Dependent claim 2 recites limitation of determining one or more ratios of syntactic variations, contextual coefficients, and quality coefficient, etc. This judicial exception is not integrated into a practical application.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of determining one or more ratios of syntactic variations, contextual coefficients, and quality coefficient, etc. represents a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. These steps are not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible.

The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of metadata associated with the data object or a characteristic of a data store associated with the data object implements the computing and determining steps represent a further mathematical relationships and mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical calculating but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  These steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. An additional abstract idea (e.g., mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 3 is not patent eligible.
Dependent claims 4-5 recite limitations of “a product of the ratio of syntactic variations corresponding to each data domain, the contextual coefficient corresponding to each data domain, the quality coefficient corresponding to each data domain, the divergence factor corresponding to each data domain, and the plurality of characteristic probability values corresponding to each data domain”, “one or more 
The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea, a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 4-5 are not patent eligible.
Dependent claim 6 recites further additional limitations of “initializing the syntactic distance to zero; incrementing the syntactic distance by one for every character in the data object which does not occur in an alphabet corresponding to a position of the character in the positional map; and incrementing the syntactic distance by a length differential between a length of the data object and a length of the positional map,” which are not integrated into a practical application.  These additional limitations represent further mentally initializing and incrementing the syntactic distance as indicated above to claim 1.  In a claim limitation, under its broadest reasonable 
The claim does not include additional element(s) that is/are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining steps as set forth above 2A Prong Two.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application.  These steps are considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
Dependent claim 7 recites further limitation of “computing at least one metric of data quality for at least one data domain in the one or more data domains based at least in part on a plurality of probabilities of the plurality of data objects belonging to the at least one data domain,” is not integrated into a practical application because the limitation “computing…” falls into a “Mathematical Concepts” in groupings of abstract ideas.
The claim does not include additional element(s) that is/are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of determining steps as set forth above 2A Prong Two.  If a claim limitation, under its broadest 
Dependent claim 8 recites further limitations of  “computing a standard deviation of a plurality of probabilities of the plurality of data objects belonging to the at least one data domain in the one or more data domains;” “computing a t value based at least in part on the standard deviation and a mean probability of the plurality of probabilities;” These steps fall into a “Mathematical Concepts” in groupings of abstract ideas.  Next, the limitations of   “determining a degree of correlation between the plurality of data objects and the data domain based at least in part on a t-distribution and the t value;” “determining at least one metric of data quality for at the least one data domain based at least in part on the degree of correlation;” fall into a “Mental Processes” in groupings of abstract ideas.  These steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application.  This step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
Dependent claim 9 recites limitations of “computing a first plurality of metrics of data quality for the first plurality of data domains;” and “computing a second plurality of metrics of data quality for the second plurality of data domain”.  These limitations represent a further computing/calculating the metrics of data for performing 
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining steps as set forth above 2A Prong Two.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Math” grouping of abstract ideas. These steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 9 is not patent eligible.
Claim 10 recites the limitation of “determining a similarity between the first plurality of data domains and the second plurality of data domains based at least in part on the first plurality of metrics of data quality and the second plurality of metrics of data quality.”  The additional elements represent a further mentally processing.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” in groupings of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to 
Regarding claims 12-20 and 22-30, the claims are essentially the same or at least similar recitation as claims 2-10 except that they set forth the claimed invention as an apparatus and medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-10
For at least above reasons, claims 1-30 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 11, 15, 17, 19, 21, 25, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huelsbergen et al., US Pub. No. 20070143236 (hereinafter as “Huelsbergen”).
Regarding claim 1, Huelsbergen teaches: a method executed by one or more computing devices (fig. 1 as shown the at least computing device(s) for executing the programmatic instructions, pars. [0019-21], e.g., “processor”, “memory”) for determining a data domain of a data object (fig. 6 as shown the steps of determining category of the messages, wherein the category is interpreted as the data domain, and the message is interpreted as the data object.  ***Examiner’s notes: in light of the Applicant’s specification, the data domain is defined/disclosed in pars. [0024]: “…a certain class (“data domain”)…”, and [0030] “…a data domain refers to a data type which optionally can have associated constraints. Data domain can also include object classes… Examples of data domain in databases can include a Social Security Number domain, an address domain, a name domain, etc.”… see further in Fig. 3, and [0031]), the method comprising, for each data object in one or more data objects (figs. 3A-3B, also fig. 6, element 602 wherein message=object in messages=objects, and par. [0004] “…Messages from the initial set of seed messages are assigned to the categories as the categories are created… syntactic characteristics….syntactic criteria… distances between messages… ”): 
computing one or more syntactic match probabilities corresponding to one or more data domains (fig. 7 as shown the compute probability indexes for each token that related to string characteristics in each of named categories=domains, see pars. [0032] and [0042-44]), each syntactic match probability being based at least in part on a syntactic distance between the data object and a syntactic definition of a corresponding data domain.” (fig. 6 at elements 606, 608, 610: compare probability value against threshold to assign message=object to highest probability category=domain; and pars. [0026-27], e.g., “comparative similarity of different messages, the comparison of such tokens to define categories having maximum syntactic differences”, “an analysis of syntactic similarities”, [0035-36] “a distance metric known as a token distance metric” “using the token distance metric” of the message which is assigned to the highest probability category, and wherein the “a token may be defined as three consecutive characters…” is interpreted as the syntactic definition, and the “similarities” and “differences” are interpreted as the distance(s) as claimed);
determining a plurality of characteristic probability values corresponding to each data domain in the one or more data domains (fig. 6 at element 604 as “select highest probability category” among the categories based on compare probability value at element 606, wherein the category/categories are interpreted as data domain/domains), wherein each characteristic probability value corresponds to a probability of the data object having a characteristic of a corresponding data domain (pars. [0004] “syntactic characteristics”, “token” and [0042] “syntactic comparison are made against the incoming message and the messages in each category, in order to compute for each category a probability that the message belongs to that category…”, and par. [0032] as disclosed the name of category equivalent to the characteristics of the domain); 
determining a probability of the data object belonging to each of the one or more data domains based at least in part on a syntactic match probability corresponding to each data domain and the plurality of characteristic probability values corresponding to each data domain (par. [0042] “syntactic comparison”=syntactic matching, “a probability” of each category, [0043], e.g., “probability computation for inclusion of a message”=probability of the data object, “token probability index T”=characteristic probability value, and [0044]); and
determining a data domain in the one or more data domains which corresponds to the data object based at least in part on the probability of the data object belonging to each of the one or more data domains (see again in fig. 6, element 604 – “Select Highest Probability Category” is interpreted as determining a data domain in the “highest probability category” and “overflow category” are interpreted as the one or more data domains, pars. [0042-44] as explained above to the probability of message=object).

Regarding claim 5, Huelsbergen teaches: 
wherein the syntactic definition corresponding to each data domain comprises one or more alphabets and a positional map and wherein each position in the positional map corresponds to an alphabet in the one or more alphabets. (pars. [0004] “syntactic characteristics” and “syntactic criteria” are interpreted as syntactic definition, [0032] disclosed the mapping the strings=characteristics=alphabets of the message to the positional category, [0035 and 36] wherein the syntactic distance, similarities and differences are interpreted as the positional map corresponding to at least an alphabet technique, and [0040] “the alphabetically first token…”)

the one or more data objects comprise a plurality of data objects (figs. 3A-3B as shown the data objects comprise the plurality of data objects as known by a skill artisan, furthermore, par. [0004] disclosed the “syntactic characteristics” and “tokens” of the messages which are interpreted as the data objects comprise a plurality of data objects) and further comprising: 
computing at least one metric of data quality for at least one data domain in the one or more data domains based at least in part on a plurality of probabilities of the plurality of data objects belonging to the at least one data domain. (pars. [0035-36, 40] e.g., “a distance metric known as a token distance metric….. similarities and differences”, “syntactic distances” based on the vector of frequencies of token, priority for a token, frequency of occurrence, [0042-44] probabilities of the index/tokens, messages in the category=domain)

Regarding claim 9, Huelsbergen teaches:
wherein the one or more data domains comprise a first plurality of data domains and a second plurality of data domains (fig. 3A, wherein the House Rentals, Vacation site Advertisements, Collectors Items, Digitized Songs are interpreted as the data Domains, fig. 3B see column Category with the names of domains.  ***Examiner’s notes: in light of the Applicant’s specification, the data domain is defined/disclosed in pars. [0024]: “…a certain class (“data domain”)…”, and [0030] “…a data domain refers to a data type which optionally can have associated constraints. Data domain can also include object classes… Examples of data domain in databases computing at least one metric of data quality for at least one data domain in the one or more data domains (pars. [0035-36, 40] e.g., “a distance metric known as a token distance metric….. similarities and differences”, “syntactic distances” based on the vector of frequencies of token, priority for a token, frequency of occurrence, [0042-44] probabilities of the index/tokens, messages in the category=domain) comprises: 
computing a first plurality of metrics of data quality for the first plurality of data domains (see again in pars. [0035-36] wherein the “corpus” is interpreted as the domain, and [0042-44] “compute for each category a probability that the message belongs to that category”); and 
computing a second plurality of metrics of data quality for the second plurality of data domains. (see again in pars. [0035-36] wherein the “corpus” is interpreted as the domain, and [0042-44] “compute for each category a probability that the message belongs to that category”.  The technique of computing probability of category can be implemented the same in plurality data domains as known by a skill artisan) 
Claims 11, 15, 17, 19, 21, 25, 27, and 29 are rejected in the analysis of above claims 1, 5, 7, and 9; and therefore, the claims are rejected on that basis in the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huelsbergen in view of Kolotienko et al., US Pub. No. 20170293687 (hereinafter as “Kolotienko”).
Regarding claim 10, the claim is rejected by the same reasons set forth above to claims 1, 7, and 9.  However Huelsbergen does not explicitly teach “determining a similarity between the first plurality of data domains and the second plurality of data domains based at least in part on the first plurality of metrics of data quality and the second plurality of metrics of data quality.”
In the same field of endeavor (i.e., data processing), Hassanzadeh teaches:
determining a similarity between the first plurality of data domains and the second plurality of data domains based at least in part on the first plurality of metrics of data quality and the second plurality of metrics of data quality. pars. [0040-41] e.g., “identify, within the set of semantic classes”, wherein the “classes” are interpreted as data domains.  Hence, identify=determining semantic=similarity between classes based on semantic relationship, syntactic features, semantic structures equivalent to plurality metrics of data quality as claimed)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Kolotienko would have provided Huelsbergen with the above indicated limitation to perform the text classification based on semantic features (e.g., semantic/similar relationship of classes).
Claims 20 and 30 are rejected in the analysis of above claim 10; and therefore, the claims are rejected on that basis in the same rationale.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's arguments filed 08/29/2019 (see Remarks, page 15, and page 16, e.g., “computing one or more syntactic match probabilities corresponding to one or more data domains, each syntactic match probability being based at least in part on a syntactic distance between the data object and a syntactic definition of a corresponding data domain”) have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record.  
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard. See MPEP 2111, e.g., "During examination, the claims must be In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Allowable Subject Matter
Claims 2-4, 6 and 8 objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim 1 and the all/any intervening claims. Similar objection to dependent claims 12-14, 16, 18, 22-24, 26 and 28 respectively to independent claims 11 and 21, which are rejected on the same rationale to claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169